o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-135969-16 uil the honorable marco rubio south orange avenue suite orlando fl --------------- attention dear senator rubio i am responding to your inquiry dated date on behalf of your constituent -------------------------------------- she received from payments are subject_to self-employment_tax she asked about the taxation of post-retirement payments and was particularly concerned with whether these ------------------- under current law the post-retirement payments she receives from subject_to self-employment_tax because the payments resulted from her services on behalf of the company -------------- are the analysis of current applicable law begins with sec_1402 of the internal_revenue_code the code which states that payments are subject_to self-employment_tax if they are net_earnings_from_self-employment derived by an individual during any taxable_year the net_earnings this definition refers to are the gross_income derived by an individual from any trade_or_business carried on by such individual interpreting this provision of the code a number of courts-including the united_states tax_court in a case titled 76_tc_441 -have concluded that self-employment_tax applies when there is a nexus between the income received and a trade_or_business that is or was actually carried on the tax_court in newberry indicated that the income must arise from some actual whether present past or future income-producing activity of the taxpayer before such income becomes subject_to self-employment taxes conex-135969-16 ------------- a federal court_of_appeals considered the application of this general principle to payments such as those received just this past may the united_states court_of_appeals for the eleventh circuit in a case titled 827_f3d_968 11th cir addressed whether mary kay retirement payments are subject_to self-employment_tax the taxpayer in the case was a long-serving mary kay national sales director who retired from mary kay and began receiving post-retirement payments the court concluded these payments were subject_to self-employment_tax because they resulted from her association with mary kay ------------- correctly observed sec_1402 provides that certain payments finally as are not subject_to self-employment_tax this exclusion however is a narrow one applying only to certain payments made to former insurance_company salesmen and even then only if those payments meet a series of specific requirements sec_1402 therefore does encompass the payments she receives from broadening of the scope of this provision would require amending the code in fact the request from that you forwarded to us included an attachment that indicated we are asking for legislation to add an exemption similar to that provided in sec_1402 to sec_1402 to exempt retired ---------------------- concur that such a change would require legislation from self-employment_tax on their post-retirement payments we --------------------------- -------------- ------------- any i am sorry my response is not favorable but i hope this information is helpful if you would like to discuss this further please contact me at -------------- ---------------------- ---------------------- of my staff at ----------------- or or ----------------- sincerely victoria a judson associate chief_counsel tax exempt government entities
